Citation Nr: 0805356	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  97-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a TDIU.  The veteran 
subsequently initiated and perfected an appeal of this 
determination.   This issue has been remanded by the Board on 
several prior occasions, most recently in January 2007.  

This appeal also arises from a January 2003 rating decision 
which denied the veteran service connection for chronic 
obstructive pulmonary disease.  The veteran subsequently 
initiated and perfected an appeal of this determination, and 
it was merged into his pending appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence has not been presented establishing onset 
of the veteran's chronic obstructive pulmonary disease during 
active military service.  




CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, a letter by the RO dated in November 2002: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  No 
evidence has been presented of any remaining medical evidence 
which remains outstanding.  The Board also notes that in July 
2007, the RO afforded the veteran a VA examination and an 
opinion was obtained regarding the medical question in this 
case.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

The veteran seeks service connection for chronic obstructive 
pulmonary disease.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran was without abnormality of the respiratory system 
when he was examined and accepted for military service in 
January 1965.  Likewise, his service medical records are 
without diagnosis of or treatment for a respiratory 
disability until October 1968, when he sought treatment for 
nasal congestion, a cough, and phlegm in his chest.  The 
impression was of a viral upper respiratory infection, and he 
was given medication.  In late November 1969, the veteran 
sought treatment for a cold and cough.  An upper respiratory 
infection and pharyngitis were diagnosed, and he was given a 
cold pack.  On his December 1969 service separation 
examination, the veteran's lungs were noted to display 
diffuse rhonchi and wheezes.  On his concurrent report of 
medical history, he denied any history of asthma, shortness 
of breath, pain or pressure in the chest, or chronic cough.  
While still on active duty, he was seen a week after his 
separation physical, at which time his chest was clear and he 
was found fit for discharge.  

Following service separation, the veteran was afforded an 
August 1970 VA medical examination which found no respiratory 
disorders at that time.  Physical examination revealed his 
respiratory system to be within normal limits, and a chest X-
ray was negative for any abnormalities in the lung fields.  

The veteran was treated at a private hospital in February 
1976 for severe lower chest pain and shortness of breath.  He 
was examined and found to have pneumonia of the left lung, 
with corresponding respiratory insufficiency.  He was 
hospitalized for three days and released.  

In July 1982 the veteran sought private treatment for a 
variety of symptoms, including shortness of breath and chest 
tightening.  He was seen on several occasions by C.H.H., 
D.O., and was briefly hospitalized for observation.  Anxiety 
neurosis and hiatal hernia by history were the final 
diagnoses.  

The veteran also received intermittent VA medical treatment 
in the 1980's.  In August 1987, he sought treatment for 
shortness of breath.  A 13-year history of smoking a pack a 
day, allegedly discontinued 12 years ago, was noted.  An 
August 1987 pulmonary function test was within normal limits, 
and no diagnosis was made at that time.  An April 1988 chest 
X-ray was negative for any abnormality of the respiratory 
system.  His lungs were well-expanded with no acute pulmonary 
process noted.  

A December 1995 VA general medical examination was afforded 
the veteran.  He was currently experiencing some flu-like 
symptoms, but did not report any long-term respiratory 
issues.  He was currently receiving treatment for sleep 
apnea.  On physical examination of the respiratory system he 
had a minor cold and a few rhonchi, but no rales or wheezes.  
An upper respiratory infection was diagnosed.  

The veteran was hospitalized at a VA Medical Center in 
January 2002 due to a cough and fever.  A chest X-ray 
confirmed infiltrates in the right upper lobe.  Chronic 
obstructive pulmonary disease and pneumonia of the right lobe 
was diagnosed.  

In July 2007, the veteran was afforded a VA examination with 
a claims folder review.  The examiner noted that while the 
veteran was treated multiple times during active duty for 
upper respiratory infections, he could not find any treatment 
for the lungs themselves.  The veteran denied any history of 
asthma attack during active duty or since.  The veteran was 
discharged with indication of no asthma, no productive cough, 
and no shortness of breath.  The physical examination did 
note wheezes and rhonchi.  The examiner indicated that 
according to the medical dictionary, these sounds are due to 
upper respiratory trachea type problems usually associated 
with asthma.  The veteran was noted to be a smoker at the 
time.  The examiner found that it was more likely that those 
abnormalities were noted secondary to reactive type symptoms 
although none were noted now, and most likely secondary to 
either environmental factors or smoking at the time.  The 
examiner could not find any indication to associate it with 
the restrictive lung disease or obstructive lung disease.  
Therefore, it was his opinion that it was not likely that the 
obstructive or restrictive lung disease was secondary to 
active duty.

In his written statements and hearing testimony, the veteran 
has alleged his chronic obstructive pulmonary disease is 
related to the strep throat and other respiratory 
disabilities incurred during his military service in Iceland.  
He has alleged the extreme conditions he experienced at that 
time, including the severe cold, resulted in long-term 
respiratory impairment.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for chronic obstructive pulmonary disease.  
While the veteran appears to have incurred an upper 
respiratory infection on multiple occasions during his last 
year of military service, as noted within his service medical 
records, his chest was ultimately clear at the time he 
separated from service, according to an X-ray taken at that 
time.  Additionally, his first post-service VA medical 
examination was negative for any respiratory findings, and 
chronic obstructive pulmonary disease or a related 
respiratory disability was not diagnosed at that time.  The 
veteran did not again complain of any respiratory 
symptomatology for several years, until 1976, when he was 
treated for pneumonia.  Thereafter, he complained of 
shortness of breath and nasal congestion on several 
occasions, but was not diagnosed with chronic obstructive 
pulmonary disease until 2002, more than 30 years after 
service separation.  Additionally, no medical expert has 
suggested the veteran's chronic obstructive pulmonary disease 
was initially incurred in or aggravated by active military 
service.  In fact, as noted above, the April 2007 VA examiner 
indicated that it was not likely that the veteran's COPD was 
etiologically related to any incident of military service.

The Board also notes the veteran has stated he began smoking 
in service, and smoked for approximately 15 years thereafter.  
However, for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  See 38 U.S.C.A. § 1103 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.300 (2007).  

The veteran himself has alleged his chronic obstructive 
pulmonary disease began during military service, or is 
related to a disease or injury incurred therein.  However, as 
a layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for chronic obstructive 
pulmonary disease, as such a disability was not incurred 
during active military service.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.  


REMAND

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The law provides that a TDIU may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).  The regulations provide that where, as here, a 
veteran has several service-connected disabilities, that at 
least one disability must be rated at 40 percent disabling 
and his combined rating must equal 70 percent or more before 
a total rating may be assigned.  38 C.F.R. § 4.16(a) (2007).  
Nevertheless, veterans who do not meet the schedular 
requirements of 38 C.F.R. § 4.16(a) but are otherwise 
unemployable due to service-connected disability may have 
their cases submitted to Director, Compensation and Pension 
Service, for extraschedular consideration.  

In the present case, the Board notes that during the pendency 
of this appeal, the RO issued a September 2007 rating 
decision awarding the veteran service connection, with a 10 
percent initial rating, for bilateral tinnitus, and also for 
bilateral hearing loss, with a noncompensable rating.  While 
the veteran's combined rating of 60 percent is still short of 
the 70 percent required by 38 C.F.R. § 4.16(a), it has 
nonetheless increased since this issue was last considered by 
the RO.  However, the RO did not reconsider the veteran's 
TDIU claim or issue a supplemental statement of the case 
after the September 2007 service connection awards for 
hearing loss and tinnitus.  Therefore, the issue of 
entitlement to a TDIU must be returned to the RO for 
reconsideration in light of the grants of service connection 
for additional disabilities and the increase in the veteran's 
combined rating.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Accordingly, the case is REMANDED for the following action:

The AMC must readjudicate the veteran's 
pending TDIU claim in light of the 
September 2007 rating decision granting 
service connection for tinnitus and 
bilateral hearing loss, as well as in 
light of any additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


